     Case 3:16-cv-02060-RDM-CA Document 242 Filed 03/04/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TYRONE MARTIN,                                   Civil No. 3:16-cv-2060

             Plaintiff                           (Judge Mariani)

      V.

SECRETARY OF CORRECTIONS, et al., :

              Defendants

                           ~             ORDER

      AND NOW, this Q         1 ay of March, 2021, upon consideration of Defendants'

motion (Doc. 219) for summary judgment, and the parties' respective briefs in support of

and opposition to said motion, and for the reasons set forth in the accompanying

Memorandum, IT IS HEREBY ORDERED THAT:

       1.     The motion (Doc. 219) for summary judgment is GRANTED.

       2.     The Clerk of Court is directed to ENTER judgment in favor of Defendants
              Timothy Myers, Ryan Kanagy, Brent Dickson , Bradd Fazenbaker, Samuel
              Bickel, Kevin Barger, Susan Gaff, Matthew Morrison, John Neumann, John
              Wetzel, Kevin Kauffman, and William Dreibelbis, and against Plaintiff.

       3.     The claims against John Neumann in his individual capacity are DISMISSED.

       4.     Plaintiffs request (Doc. 239) for a ruling on the motion for summary judgment
              is DISMISSED as moot.

       5.     The Clerk of Court is directed to CLOSE this case.
Case 3:16-cv-02060-RDM-CA Document 242 Filed 03/04/21 Page 2 of 2




 6.    Any appeal from this Order is DEEMED frivolous and not taken in good
       faith. See 28 U.S.C. § 1915(a)(3).




                                  Robert D. Mariani
                                  United States District Judge




                                     2
